Citation Nr: 1616540	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-14 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active service June 1979 to March 1981.  He had additionally periods of active duty for training and inactive duty for training with the U.S. Army Reserve.

In June 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the Newark, New Jersey, Regional Office (RO).  A hearing transcript was prepared and incorporated into the record.

In decisions dated July 2004, November 2004, and January 2005, the RO denied service connection for the Veteran's left knee disability on a direct basis.  He did not perfect an appeal at that time.  In April 2008, he filed a claim for service connection for his left knee disability as secondary to his service-connected right knee disability.  As such, the only issue on appeal is secondary service connection.


FINDING OF FACT

A current left knee disorder was not caused by or permanently worsened in severity by a service-connected right knee disability.


CONCLUSION OF LAW

A left knee disorder is not proximately due to, aggravated by, or the result of a service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that secondary service connection for his left knee disorder is warranted as the left knee symptomatology has resulted from favoring his service-connected right knee disability.

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has caused or aggravated (increased in severity beyond its natural progression) a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for right knee chondromalacia patella, tinnitus, lumbar strain and chronic mechanical low back pain, and a mood disorder.

First, a current left knee disorder is shown.  A June 2005 VA treatment record noted that left knee pain was likely from a degenerative type tear of the posterior horn and body medial meniscus with associated parameniscal cyst and from chondromalacia patella.  In a January 2008 Social Security Administration (SSA) examination, he was diagnosed with a medial meniscal degenerative tear with chondromalacia patella.  An April 2008 VA X-ray study found mild medial compartment narrowing in his left knee.  In a July 2008 VA examination, he was diagnosed with left knee patellofemoral syndrome and degenerative joint disease (DJD).  Therefore, a current disorder has been shown.

On the issue of secondary service connection, the evidence shows that in a March 2008 Physical Medicine treatment plan, undertaken for rehabilitation purposes, the clinician diagnosed a left knee medial meniscal degenerative tear with chondromalacia patella and biceps femoris tendinitis and remarked that it "may be exacerbated from favoring this left with ongoing right knee pain."  Shortly thereafter, the Veteran filed a claim for the left knee on a secondary basis.

Given the speculative nature of the opinion, the Veteran underwent a VA examination in July 2008.  After a review of the file and a physical assessment, the examiner remarked that the Veteran's "left knee is not related to his service-connected right knee. This is based on the fact that the patient has biomechanical abnormality which is out toeing.  He also has obesity.  Both of these conditions most likely lead to the patellofemoral syndrome in the left knee."  While the examiner used the word "related to" and not caused by or aggravated by, it is apparent from the reading of the opinion that the examiner attributed the Veteran's left knee disorder to something other than the right knee, i.e. a biomechanical abnormality of out toeing and obesity.  

In a more recent February 2015 VA examination, the examiner reviewed the file and examined the Veteran and concluded that the Veteran's left knee disorder was due to morbid obesity (with a BMI of 48.36).  The examiner stressed that "to a reasonable degree of medical certainty, [the Veteran's] left knee DJD is not due to or permanently aggravated by his [service-connected] right knee.  This opinion specifically addresses whether the left knee disorder was caused by or aggravated by the Veteran's service-connected right knee disability.  As with the previous examiner, the February 2015 examiner found that the left knee disorder was due to something other than a right knee disability, i.e. obesity, and weighs against the claim.

The Board has considered the Veteran's lay statements as they pertain to a relationship between his service-connected right knee disability and his current let knee disorder.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

While the Veteran is competent to report symptoms as they come to him through his senses, the cause of his left knee disorder is not the type of opinion that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in April 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same April 2008 letter.  Therefore, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  As such, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, available service treatment records have been obtained, as have VA treatment records.  He was also provided with multiple VA examinations, the reports of which have been associated with the claims file.  The examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


